DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-5, 8, 21, 23-25, 28, 29, 31 and 32  are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al (US 2015/0162966, hereinafter Kim), in view of Yum et al (US 2018/0175983, hereinafter Yum, claiming the priority date of provisional application 62/180,624), in view of Etemad et al (US 2014/0036796, hereinafter Etemad) and in view of Prasad et al (US 2014/0198751, hereinafter Prasad).

Regarding claim 1, Kim discloses a method for a wireless communication system that comprises a base station (BS) and a user equipment (UE), the method comprising: transmitting, from the BS to the UE, a trigger request (eNB configures aperiodic IMR and makes a request for CSI feedback from UE, Para [0172]); transmitting, from the BS to the UE, Interference Measurment Resources (IMRs) that are aperiodic IMRs or periodic IMRs (the eNB informs the UE of IMR configurations which can be periodic IMRs or aperiodic IMRs, Para [0165]); and performing, with the UE, interference measurements based on the IMRs and transmitting from the UE to the BS, aperiodic CSI reporting based on the interference measurement (the eNB may configure aperiodic IMR for a UE, request aperiodic CSI feedback from the UE and the UE can feedback aperiodic CSI report based on the IMR measurement, Para [0172]);									but does not disclose transmitting from the BS to the UE, a timing offset between a time when the a timing offset between the aperiodic CSI request and the transmitted CSI-RS, see Para [0235] and Fig. 7-9 or Fig. 3/6/7 from provisional application 62/180,624 and the aperiodic CSI-RS indication may be transmitted in sub-frame n and the aperiodic CSI-RS may be transmitted in sub-frame n+p, Para [0204-205], where the CSI-RS indication is transmitted with the aperiodic CSI request, Para [0235];											and does not explicitly disclose measuring, with the UE, the NZP CSI-RS nor a second timing offset, the same value as the first offset, between the trigger request is transmitted and a time when the IMR is transmitted.  Etemad discloses a CSI process where a UE measures quality of a channel using NZP-CSI-RS, Para [0027], NZP CSI-RS resources can also be used for interference measurements instead of ZP CSI-RS resources in addition to being used for channel measurements, Para [0023].  Therefore the second timing offset is the same period as the first timing offset as some of the NZP CSI-RS resources are interference resources (IMR);	nor discloses NZP CSI-RS measurement is different from the interference measurement and the IMRs are different from the NZP CSI-RS and applying first and second time offset.  Etemad discloses IM resources for interference measurement, Para [0025] and NZP CSI-RS for quality of channel measurement report, Para [0027], where quality of channel measurement and interference measurements are clearly different.  Further applying the timing offset disclosed by Yum.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the techniques taught by Yum in order to efficiently report CSI according to a number of extended antenna ports and utilize Etemad in order to reduce interference when using CoMP and so the UE can deliver knowledge of the downlinks channels that exist between the different TPs;											and the references do not explicitly disclose the resources of the NZP CSI-RS and the IMRs are configured separately. Prasad explicitly discloses the BS configures several NZP CSI-RS resources for a UE and can also configure a separate resource for interference measurement, Para [0025].  It would have been obvious to one of ordinary skill in the art before the effective filing 
Regarding claim 21, Kim discloses a user equipment (UE) comprising: a receiver that receives, from the BS to the UE, a trigger request (eNB configures aperiodic IMR and makes a request for CSI feedback from UE, Para [0172]), and receiving Interference Measurment Resources (IMRs) that are aperiodic IMRs or periodic IMRs (the eNB informs the UE IMR configurations which can be periodic IMRs or aperiodic IMRs, Para [0165]); and transmitter, that transmits, to the BS, aperiodic CSI reporting based on measurement of interference based on the IMRs are the aperiodic IMRs (the eNB may configure aperiodic IMR for a UE, request aperiodic CSI feedback from the UE and the UE can feedback aperiodic CSI report based on the IMR measurement, Para [0172]); but does not disclose transmitting from the BS to the UE, a timing offset between a time when the trigger request that triggers to perform an aperiodic CSI-RS reporting is transmitted and a time when a NZP CSI-RS is transmitted nor applying the timing offset.  Yum discloses a timing offset between the aperiodic CSI request and the transmitted CSI-RS, see Para [0235] and Fig. 7-9 or Fig. 3/6/7 from provisional application 62/180,624 and the aperiodic CSI-RS indication may be transmitted in sub-frame n and the aperiodic CSI-RS may be transmitted in sub-frame n+p, Para [0204-205], where the CSI-RS indication is transmitted with the aperiodic CSI request, Para [0235]; and does not explicitly disclose measuring, with the UE, the NZP CSI-RS nor a second timing offset between the trigger request is transmitted and a time when the IMR is transmitted.  Etemad discloses a CSI process where a UE measures quality of a channel using NZP-CSI-RS, Para [0027], NZP CSI-RS resources can also be used for interference measurements instead of ZP CSI-RS resources in addition to being used for channel measurements, Para [0023].  Therefore the second timing offset is the same period as the first timing offset as some of the NZP CSI-RS resources are interference resources (IMR); nor discloses NZP CSI-RS measurement is different from the interference measurement and the IMRs are different from the NZP CSI-RS and applying first and second time offset.  Etemad discloses IM resources for interference measurement, Para [0025] and NZP CSI-RS for quality of channel measurement report, Para [0027], where quality of channel measurement and interference measurements are clearly different.  Further applying the timing offset disclosed by Yum; and the references do not explicitly disclose the resources of the NZP CSI-RS and the IMRs are configured separately. Prasad explicitly discloses the BS configures several NZP CSI-RS resources for a UE and can also configure a separate resource for interference measurement, Para [0025].  
Regarding claim 29, Kim discloses a base station (BS) comprising: a transmitter that transmits, to a user equipment (UE), to the UE, a trigger request (eNB configures aperiodic IMR and makes a request for CSI feedback from UE, Para [0172]), and transmitting Interference Measurment Resources (IMRs) that are aperiodic IMRs or periodic IMRs (the eNB informs the UE IMR configurations which can be periodic IMRs or aperiodic IMRs, Para [0165]); and receiver that receives, from the UE, aperiodic CSI reporting based on measurement of interference based on the IMRs are the aperiodic IMRs (the eNB may configure aperiodic IMR for a UE, request aperiodic CSI feedback from the UE and the UE can feedback aperiodic CSI report based on the IMR measurement, Para [0172]); but does not disclose transmitting from the BS to the UE, a timing offset between a time when the trigger request that triggers to perform an aperiodic CSI-RS reporting is transmitted and a time when a NZP CSI-RS is transmitted nor applying the timing offset.  Yum discloses a timing offset between the aperiodic CSI request and the transmitted CSI-RS, see Para [0235] and Fig. 7-9 or Fig. 3/6/7 from provisional application 62/180,624 and the aperiodic CSI-RS indication may be transmitted in sub-frame n and the aperiodic CSI-RS may be transmitted in sub-frame n+p, Para [0204-205], where the CSI-RS indication is transmitted with the aperiodic CSI request, Para [0235]; and does not explicitly disclose measuring, with the UE, the NZP CSI-RS nor a second timing offset between the trigger request is transmitted and a time when the IMR is transmitted.  Etemad discloses a CSI process where a UE measures quality of a channel using NZP-CSI-RS, Para [0027], NZP CSI-RS resources can also be used for interference measurements instead of ZP CSI-RS resources in addition to being used for channel measurements, Para [0023].  Therefore the second timing offset is the same period as the first timing offset as some of the NZP CSI-RS resources are interference resources (IMR); nor discloses NZP CSI-RS measurement is different from the interference measurement and the IMRs are different from the NZP CSI-RS and applying first and second time offset.  Etemad discloses IM resources for interference measurement, Para [0025] and NZP CSI-RS for quality of channel measurement report, Para [0027], where quality of channel measurement and interference measurements are clearly different.  Further applying the timing offset disclosed by Yum; and the references do not explicitly disclose the resources of the NZP CSI-RS and the IMRs are configured separately. Prasad explicitly discloses the BS configures several NZP CSI-RS resources for a UE and can also configure a separate resource for interference measurement, Para [0025].   
Regarding claims 3, 23 and 31, Kim discloses the method/UE/BS according to claim 1/21/29, further comprising: notifying, with the BS, the UE of information indicating that the IMRs are aperiodic IMRs or periodic CSI-RSs (the eNB informs the UE IMR configurations which can be periodic IMRs or aperiodic IMRs, Para [0165]).
Regarding claims 4, 24 and 32, Kim discloses the method/UE/BS according to claim 1/21/29, further comprising: transmitting, from the BS to the UE, Downlink Control Information (DCI) that indicates whether the IMRs are multiplexed on resource elements (REs) (the aperiodic CSI-RS configuration is indicated through DCI, Para [0159] and the aperiodic CSI request is by DCI, Para [0172]).
Regarding claims 5 and 25, Kim discloses the method/UE according to claim 2/22, wherein when the aperiodic ZP-CSI-RS are transmitted, physical downlink shared channel (PDSCHs) are not multiplexed on the REs (zero power CSI-RS is used on REs to measure interference, Para [0134/145]).
Regarding claims 8 and 28, Kim discloses the method/UE according to claim 1/28, further comprising: notifying, with the BS, the UE of CSI feedback timing indicating when the aperiodic CSI reporting is performed (the eNB informs the UE IMR configurations which can be periodic IMRs or aperiodic IMRs, Para [0165]); and wherein the performing performs the aperiodic CSI reporting based on the CSI feedback timing (the UE can feedback aperiodic CSI report based on the IMR measurement k sub-frames later, Para [0172]).

Response to Arguments
Applicant's arguments filed 10/12/2021 have been fully considered but they are not persuasive.  Applicant amends the limitations and argues the references do not disclose the amended limitations.  Applicant argues the references do not disclose the IMRs are different from the NZP CSI-RS.  The Applicant then argues against each reference Kim, Yum, Etemad and Prasad separately.  			In response, the arguments against Kim, Yum and Prasad are irrelevant as only Etemad is used to disclose the argued limitation.  Etemad discloses IM resources for interference measurement, Para [0025] and NZP CSI-RS for quality of channel measurement report, Para [0027], where quality of channel measurements and interference measurements are clearly different.  Further Etemad discloses NZP CSI-RS or ZP CSI-RS resources can be used for interference measurements.  Any resource used for interference measurement can be considered an “IM resource”, meaning IM resources used for interference measurement are different than NZP CSI-RS resources used for quality of channel measurements.  Further Applicant’s own specification doesn’t explain how IMR and NZP CSI-RS are different as the Applicant’s states it “would have been clear to one of ordinary skill in the art that the NZP CSI-RS is distinct from the IMR”.  The Applicant has to rely on it being obvious to one of ordinary skill to explain that they are different without any proof or explanation.  					Applicant asserts NZP CSI-RS and IMR are different from one another without explanation and the Examiner cannot rely on NZP CSI-RS then asserts IMRs cannot be interpreted as either NZP or ZP CSI-RS resources.  Applicant then falsely claims the original specification explicitly supports that the IMRs are different from the NZP CSI-RS.  In response, Examiner presents prior art that either NZP or ZP CSI-RS resources can be used for interference measurements, Para [0023] in Etemad.  While the Applicant’s specification is completely silent on the issue.  Applicant refers to Para [0042] which states the BS determines different CSI-RS configurations for each of the plurality of aperiodic CSI-RSs in a resource block.  However this does not even mention IMR and NZP-CSI or how they are different.  An NZP CSI-RS resource used for interference measurement is an IM resource and NZP CSI-RS resource used for channel quality measurement is not an IM resource, therefore they are “different”.    

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN CUNNINGHAM whose telephone number is (571) 272-1765.  The examiner can normally be reached Monday through Thursday 7:30-18:00 (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on (571) 272-3155.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  
/KEVIN M CUNNINGHAM/Primary Examiner, Art Unit 2461